DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because 
In line 8: “… resulting in inoperation ..." should be changed to --... resulting in stoppage of an operation ...--. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In lines 5-6 of [0007], lines 5-6 of [0011], lines 6-7 of [0014], lines 5-6 of [0031], and line 7 of [0045],: “… resulting in inoperation ..." should be changed to --... resulting in stoppage of an operation ...--. 
Appropriate correction is required.

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities:
In line 3 of claim 1: “… the system board ..." should be changed to --... and the system board ...--. 
In lines 5-6 of claim 1: “… a switch-on signal; the switch unit being configured ..." should be changed to --... a switch-on signal and configured ...--. 
In line 7 of claim 1: “… integrated circuit bus; ..." should be changed to --... integrated circuit bus, ...--. 
In line 8 of claim 1: “… wherein when ..." should be changed to --... wherein: when ...--. 
In line 10 of claim 1: “… work normally; when ..." should be changed to --... work normally; and when ...--. 
In lines 1-2 of claim 2: “… a storage unit; ..." should be changed to --... a storage unit, and ...--. 
In line 3 of claim 2: “… the switch unit ..." should be changed to --... wherein: the switch unit ...--. 
In line 3 of claim 2: “… active switches, the active switch ..." should be changed to --... active switches and each of the active switches  ...--.
In line 5 of claim 2: “… the system board; the input end ..." should be changed to --... the system board; and the input end ...--. 
In line 1 of claim 7: “… wherein, ..." should be changed to --... wherein: ...--. 
In line 3 of claim 7: “… interface; ..." should be changed to --... interface; and ...--. 
In line 1 of claim 8: “… wherein, ..." should be changed to --... wherein ...--. 
In line 2 of claim 9: “… a connector; ..." should be changed to --... a connector; and ...--. 
In line 4 of claim 11: “… a timing controller, the timing controller ..." should be changed to --... a timing controller, and the timing controller ...--. 
In line 7 of claim 11: “… a storage unit, being connected ..." should be changed to --... a storage unit being connected ...--. 
In lines 5-6 of claim 11: “… a switch-on signal; the switch unit being configured ..." should be changed to --... a switch-on signal and configured ...--. 
In line 9 of claim 11: “… a switch-on signal; the switch unit ..." should be changed to --... a switch-on signal, wherein: the switch unit ...--. 
In line 10 of claim 11: “… the active switch is a transistor, the active switch comprises ..." should be changed to --... each of the active switches is a transistor, and each of the active switches comprises ...--. 
In lines 16-17 of claim 11: “… the storage unit, ..." should be changed to --... the storage unit, and ...--. 
In line 18 of claim 11: “… wherein when ..." should be changed to --... wherein: when ...--. 
In line 20 of claim 11: “… work normally; ..." should be changed to --... work normally; and ...--. 
In line 6 of claim 12: “… each other; ..." should be changed to --... each other, ...--. 
In line 7 of claim 12: “… when ..." should be changed to --... wherein: when ...--. 
In line 7 of claim 12: “… a switch unit ..." should be changed to --... the switch unit ...--. 
In line 8 of claim 12: “… being switched on ..." should be changed to --... is switched on ...--. 
In line 9 of claim 12: “… when the control signal ..." should be changed to --... and when the control signal ...--. 
In lines 10-11 of claim 12: “… being switched off ..." should be changed to --... is switched off ...--. 
In line 11 of claim 12: “… the switch unit locating ..." should be changed to --... the switch unit is located ...--. 
In line 13 of claim 12: “… a control board, being connected with ..." should be changed to --... a control board connected with ...--. 
In line 16 of claim 12: “… the system board sending ..." should be changed to --... wherein: each of the system boards sends ...--. 
In lines 17-18 of claim 12: “… the switch unit of the circuit board corresponding to the system board; ..." should be changed to --... the switch unit of each of the circuit boards corresponding to each of the system boards; ...--. 
In lines 19-20 of claim 12: “… the switching unit of the circuit board corresponding to the system board; the preset control signal ..." should be changed to --... the switch unit of each of the circuit boards corresponding to each of the system boards; and the preset control signal ...--. 
In lines 21-22 of claim 12: “… the circuit board with which the system board matches; ..." should be changed to --... each of the circuit boards with which each of the system boards matches, ...--. 
In line 23 of claim 12: “… wherein N is an integer greater than or equal to 1 ..." should be changed to --... wherein N is an integer greater than 1 ...--. 
In line 1 of claim 13: “… wherein, ..." should be changed to --... wherein ...--. 
In line 2 of claim 13: “… a storage unit; ..." should be changed to --... a storage unit, and ...--. 
In line 3 of claim 13: “… the switch unit ..." should be changed to --... wherein: the switch unit ...--. 
In line 3 of claim 13: “… active switches, the active switch ..." should be changed to --... active switches and each of the active switches  ...--.
In line 5 of claim 13: “… the system board; the input end ..." should be changed to --... each of the system boards; and the input end ...--. 
In line 1 of claim 14: “… wherein, ..." should be changed to --... wherein: ...--. 
In line 3 of claim 14: “… interface; ..." should be changed to --... interface; and ...--. 
In line 1 of claim 15: “… wherein, ..." should be changed to --... wherein ...--. 
In line 1 of claim 16: “… wherein, ..." should be changed to --... wherein: ...--. 
In line 2 of claim 16: “… a connector; ..." should be changed to --... a connector; and ...--. 
Appropriate correction is required.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the storage unit” in claims 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim limitation “the storage unit” in claims 8 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim ([0033]. [0034], [0037], [0047], and [0048]; Figs. 2 and 5).Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 11, and 12, limitations “disallowing the circuit board to receive the drive data and making the circuit board to inoperation” and “disallowing the circuit board to receive the drive data and resulting in inoperation” do not consistent within the limitations, i.e., “disallowing” and “inoperation” since “inoperation” should be changed into “stoppage of an operation” in the context.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (U.S. Pub. No. US 2018/0053462 A1) in view of Nambi (U.S. Pub. No. US 2014/0198093 A1), and further in view of Komatsu (U.S. Pub. No. US 2015/0286268 A1).



As to claim 1, Bae (Figs. 1-26) teaches a circuit board (a chip-on-film (COF) on which each source driver IC is mounted), applied to a display drive circuit (Figs. 6-8), the display drive circuit comprising a system board (a system board SB), a control board (a control board CPCB), and the circuit board (the chip-on-film (COF)), the system board (the system board SB) being connected with the control board (the control board CPCB) (Fig. 7), the system board (the system board SB) sending drive data to the circuit board (the chip-on-film (COF)) through the control board (a control board CPCB) (the timing controller TCON receives the digital data of the input image from the system board SB and transmits the digital data to the source driver IC SIC; [0080], lines 1-4; Figs. 5 and 7).
Bae does not expressly teach the circuit board comprising: a switch unit, the switch unit being preset with a switch-on signal; the switch unit being configured to connect with the system board, and connect with the control board through an integrated circuit bus; wherein when the control signal received from the system board is the same with the switch-on signal, the switch unit is switched on, allowing the circuit board to receive the drive data and work normally; when the control signal received from the system board is not the same with the switch-on signal, the switch unit is switched off, disallowing the circuit board to receive the drive data and making the circuit board to inoperation.
Nambi (Figs. 1-22) teaches the circuit board comprising: 
-	a switch unit (a switch in each column drivers CD1 through CDN ; Fig. 2), the switch unit being preset with a switch-on signal (a default live refresh rate LRR, e.g., 60Hz); the switch unit (the switch) being configured to connect with the system board (the host system 102) (Figs. 1-2), and connect with the control board (a timing controller TCON) through an integrated circuit bus (the examiner takes official notice for this limitation) (Figs. 1-2);
-	wherein when the control signal is the same with the switch-on signal, the switch unit is switched on, allowing the circuit board to receive the drive data and work normally (at a standard LRR 2202 of a 60 Hz, the protocol can switch in accordance with a refresh cycle that maintains a maximum number of corresponding power supply rail(s) within the display panel of the LCD; in this scenario, the corresponding drive circuit(s) within the LCD (e.g., at the CD) may be active and operating at full power; [0107], lines 4-10; Figs. 2 and 22); when the control signal received from the system board is not the same with the switch-on signal, the switch unit is switched off, disallowing the circuit board to receive the drive data and making the circuit board to inoperation (at a RRR 2204 of a 30 Hz, the protocol can switch according to a reduced refresh cycle that maintains a smaller number of corresponding active power supply rail(s) within the display panel of the LCD; in this scenario, the corresponding drive circuit(s) within the LCD may be inactive during designated “CD off” periods 2206, where at least a portion of the CD circuitry may be deactivated and/or powered down; [0107], lines 10-17; Figs. 2 and 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a reduced refresh rate as taught by Nambi in a display device of Bae because the reduced refresh rate can minimize power consumption without degrading a user’s visual experience.
	Bae and Nambi do not expressly teach [the control signal] received from the system board.
	Komatsu (Figs. 1-10) teaches 
-	[the control signal] received from the system board (e.g., switch SW1 may be on/off-controlled by a control signal from the host device HOS; [0055], lines 5-8; Figs. 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a control signal from the host device as taught by Komatsu in a display device of Bae as modified by Nambi because the host device provides a control signal for the display device instead of a timing controller.

As to claim 10, Bae teaches 
-	wherein the drive data comprises an R/G/B compression signal and a control signal (in the driving mode, the DAC converts data RGB of an input image into a data voltage under the control of a timing controller 11 and supplies the data voltage to the data line 14A; [0165], lines 4-7; Fig. 27).



Allowable Subject Matter
12.		Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Bae, Nambi, and Komatsu, either individually or in combination, does not teach a limitation ”wherein the circuit board further comprises a storage unit; the switch unit comprises a plurality of active switches, the active switch comprises an input end, an output end, and a control end; the control end of each of the active switches is configured to connect with the system board; the input end of a first active switch is configured to connect with the control board, and the output end of a previous active switch is connected with the input end of a subsequent active switch from the first active switch, the active switches are connected accordingly until the last active switch, and the last active switch is connected with the storage unit” in combination with other limitations of the base claim and any intervening claim(s).

13.		Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Bae, Nambi, and Komatsu, either individually or in combination, does not teach a limitation ”a switch unit, the switch unit being preset with a switch-on signal; the switch unit comprises a plurality of active switches, the active switch is a transistor, the active switch comprises an input end, an output end and a control end; the control end of each of the active switches is configured to connect with the system board; the input end of a first active switch is configured to connect with the serial data output interface through the serial data line in the integrated circuit bus, and the output end of a previous active switch is connected with the input end of a subsequent active switch from the first active switch, the active switches are connected accordingly until the last active switch, and the last active switch is connected with the storage unit” in combination with other limitations of the base claim 11 and a limitation “the preset switch-on signal of the switch unit of each of the circuit boards being different from each other; the preset control signal of each of the system boards is different from each other, and is the same only with the switch-on signal of the switch unit of the circuit board with which the system board matches” in combination with other limitations of the base claim 12 and any intervening claim(s).

Conclusion
14.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (U.S. Pub. No. US 2016/0035297 A1) is cited to teach a display device that transmits signals between a system board section and a circuit board section through an interface and uses Panel-Self-Refresh to reduce power consumption.
Song (U.S. Patent No. US 8,633,883 B2) is cited to teach a liquid crystal display that is compatible with the connections of at least two different interfaces.

Inquiries

15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691